Title: To John Adams from Julia Stockton Rush, 4 November 1818
From: Rush, Julia Stockton
To: Adams, John


            
               Dear Sir
               Philadelphia Nover 4th. 1818
            
            With the deepest regret I have read in our papers an account of the death of Mrs Adams. Will you permit one whom she honored with her friendship to approach you, and to mingle her tears of respect and affection with yours on this occasion.To you Sir who by this stroke have lost the friend and companion of your declining years, it is impossible for me to say any thing that could soothe your feelings, that being, who bestowed upon you so rare a gift, and who has spared her so long to bless you, can and I have no doubt will support you on this trying bereavement.It will be very gratifying to me to be informed of the particulars of her illness and death should any of your family be with you that will do me the favor to communicate them to me.With great respect / and sympathy I am Dr. Sir
            
               Julia Rush
            
            
         